Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 1 of 100 PageID: 242




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 _____________________________
 Elliot M. Hirsch,
                  Plaintiff,                                    Civil Action No. 21-12246 (FLW)


 v.                                                             Proposed Amended Complaint
                                                                and demand for jury trial


 Adina Miles, Laurie Beda, Norma Tawil, Heshy Tischler,
 Amber Adler, Yeshiva of Flatbush Joel Braverman High School, Elisheva Yarimi, Nourite
 Maimon, Eve Scaba, Sarah Mizrahi, Yafah Sutton, and Lauren Dagmy.
                  Defendants
 ________________________________
                                          INTRODUCTION

        1.        Plaintiff Pro Se, Elliot M. Hirsch, brings this action against Adina Miles, Laurie

 Beda, Norma Tawil, Heshy Tischler, Amber Adler, Yeshiva of Flatbush Joel Braverman High

 School, Elisheva Yarimi, Nourite Maimon, and Eve Scaba for their intentional malicious

 harassment and defamatory campaign against me. The allegations herein of Plaintiff are based

 upon personal knowledge and belief as to his own acts and upon information and belief as to all

 other matters.

        2.        The reason the above-named individuals and entities engaged in these

 malicious/criminal acts was in order to severely oppress, harass and intimidate me so that I grant

 my wife, Elizabeth M. Kairey, a Jewish divorce, otherwise known in Hebrew as a Get.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 2 of 100 PageID: 243




          3.     A Get is a piece of paper that must be physically deposited into the hands of a

 married Jewish woman in order for her to be considered legally divorced according to Jewish

 Law. 1

          4.     Articles posted on the internet define a Jewish woman who is “chained” to a dead

 marriage as an “Agunah”.2

          5.     The term Agunah, which is Hebrew and loosely translated into English as

 “chained”, is currently interpreted by the Orthodox Jewish communities as referring to a woman

 who demands a GET from her husband and does not receive one.

          6.     The term Agunah and “get refuser”, as reported by world renowned Vogue

 magazine, is associated with Jewish Orthodox men who commit “abuse”.3 Additionally, said

 magazine article provides me with irrefutable evidence that these Defendants engaged in the acts

 I am accusing them of.




 1
   https://www.womenslaw.org/laws/religious/jewish-get-law-divorce-law/basic-info-about-jewish-divorce-
 law/what-get-or-sefer
 2
   https://www.womenslaw.org/laws/religious/jewish-get-law-divorce-law/basic-info-about-jewish-divorce-
 law/what-agunah
 3
   https://www.vogue.com/article/agunah-get-refusal-social-media-campaign-orthodox-women
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 3 of 100 PageID: 244




        7.      There is an organization that has been around for over 20 years called “ORA”,

 which focuses on helping women receive a Get from their husband. Their webpage cover page




 is:

        8.      Ora organizes rallies against men whom they determine are “get refusers” and

 many prior rallies they have organized are posted on various forms of social media. I have never

 seen an Ora rally where protestors were threatening violence, honking car horns, or throwing

 eggs and dumping animal feces on “get refusers” property. Additionally, I have never seen an

 Ora rally that took place on a residential street after business day work hours. Moreover, Ora

 does not engage in any rally against a “get refuser” unless they first receive a document signed
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 4 of 100 PageID: 245




 by a Beth Din, Hebrew term for Rabbinic Court, authorizing them to engage in public shaming

 of the “get refuser”.4

           9.       Pointedly, Ora had absolutely zero involvement in my divorce controversy and

 was not at all associated with the acts the Defendants committed.

           10.      These above-mentioned Defendants publicly accused me of being a “get refuser”

 and conspired to oppress, threaten, and intimidate me in the free exercise or enjoyment of my

 right of freedom of religion secured to me by the Constitution of the United States by expressly

 stating that they were engaging in harassment and public shaming in order that I grant my wife a

 Get.

           11.      My personal address and phone number was shared to social media to tens of

 thousands of people for the express purpose of sending rioters to come harass me at my personal

 home in addition to bombarding my personal cell phone with threats of violence and harassment.

           12.      Indeed, two separate riots were specifically organized and directed against me

 with one occurring at my personal residence in Oakhurst, NJ on March 10, 2021, and the other in

 Brooklyn, NY, on March 11, 2021, near my father’s medical office.

           13.      At the Brooklyn protest, the Defendants tried to come block the entrance to my

 father’s medical practice, where his patients, who are primarily senior citizens, would have

 extreme difficultly entering the premises if not being completely precluded from being able to

 come in to the office.




 4
     https://www.getora.org/faqs
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 5 of 100 PageID: 246




         14.     The rioters tried coming down the block to my father’s office but were quelled by

 Heshy Tischler and Rabbi David Ozeri who successfully prevented the rioters from coming

 down the block to my father’s office by promising them that a GET was forthcoming that same

 day.

         15.     One of the mob leaders, while standing amongst other rioters supporting her,

 explicitly threatened to bring the mob to my father’s office, my personal residence, and my

 parent’s home, if a Get was not given that day March 11, 2021.

         16.     Videos of the illegal riot outside my home and the protest in Brooklyn, NY were

 circulated on social media to thousands of people.

         17.     The main forum where the Defendants conspired was on Instagram, an app that is

 one of the most widely used forums of social media in the world.

         18.      The main Instagram account where I have accumulated most if not all of the

 evidence for this complaint is called “mexicanpacino0528”.

         19.     The owner of this account is a person named Abraham Manopla who lives in

 Oakhurst, NJ and is a member of the Syrian Jewish Community. Mr. Manopla gained much fame

 due to his involvement in this agunah movement. 5

         20.     Mr. Manopla, who calls himself “the Mexican pacino”, entertained thousands of

 followers on his Instagram account during the week of March 8 through March 11, 2021,

 updating them regarding my Jewish divorce controversy with my wife.




 5
  See https://www.heyalma.com/the-agunah-crisis-explained/, https://vinnews.com/2021/03/21/tonight-rally-
 planned-to-freenechama-from-get-refuser-dovid-wasserman/, see https://imageusa.com/free-from-chains-a-
 glimpse-into-the-aguna-get-crisis/
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 6 of 100 PageID: 247




        21.     Instagram has a feature where an account holder can commence what is called a

 “live” and it is basically a live streaming video where the account holder enters a title to the

 video, which is placed on the top of the screen, while speaking to his viewers. On the “live” the

 account holder can invite guests onto the live and the screen splits and has both screens available

 to view each person during this live video session as seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 7 of 100 PageID: 248
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 8 of 100 PageID: 249




         22.   Mr. Manopla had dozens of guests on his lives throughout the week of March 8-

 March 11 and continued to do so for several months after I gave my wife a GET on March 11,

 2021.

         23.   Mr. Manopla, claimed to be only a reporter, and would have guests come onto his

 live videos sharing information regarding updates as to whether or not I had given my wife a




 GET as seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 9 of 100 PageID: 250




        24.     The guests came onto Manopla’s show and advised him and the thousands of

 viewers who were watching the live as to whether or not I had given a GET and if so, where

 proceedings were holding.

        25.     During the week of March 8- 11, 2021 I was not the only person who was the

 subject of these mob riots.

        26.     A man by the name of Dibo Hafif had several massive mob riots outside of his

 home in Brooklyn, NY in the borough of 61st precinct of the NYPD.

        27.     Mr. Manopla had guests come on the show while they were at the riots and

 showed live video streaming of the mob protests. On March 10, 2021, there were simultaneous

 riots taking place, one at Dibo’s home located at 2136 East 5th Street, Brooklyn, NY 11223 and

 one at my home 7 Saxony Drive, Oakhurst, NJ 07755.

        28.     Some of the above-mentioned Defendants were present at the riots at Dibo’s

 house and explicitly stated they were coming to the protests for my wife the following day and

 indeed, some of those same mob leaders appeared at the protest directed at me.

        29.     The Defendants will likely deem Mr. Manopla the face of this mob riot

 movement, however, he was not the organizer nor the creator of the harassment and defamation

 that occurred to me. Mr. Manopla did not create nor organize the protests against me. His part

 would likely be classified as more of an instigator and inciter and simply giving the Defendants a

 forum to spew harassment and threats towards me. But based upon said argument, Instagram

 could bear responsibility for providing the Defendants a forum to engage in harassment and

 defamation.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 10 of 100 PageID: 251




           30.    Manopla, in large part, played the role of reporter and would relay to his

 thousands of followers, inter alia, where the protests and riots were taking place. Interestingly,

 Mr. Manopla was in Mexico City the entire week of March 8- March 11, 2021.

           31.    Many of the above-mentioned Defendants made explicit threats to me and my

 family on Manopla’s live videos in addition to the threats made at the protests.

           32.    Mr. Manopla proclaimed himself and these Defendants to be members of the

 “Sephardic brotherhood”. And that “nobody messes with the Sephardic brotherhood”.

           33.    In Brooklyn, New York, on March 11, 2021, at approximately 8:15pm, I gave my

 wife a GET.

           34.    Several weeks after the GET was given, members of this mob realized that they in

 fact, were a mob.

           35.    Manopla had another live where a man named Saul Harari appeared as a guest

 and told Manopla he was “out of the mob”.

           36.    Harari told Manopla, “who gave us the right to harass Elliot Hirsch”. Harari also

 stated, “ who gave us the right to harass Elliot Hirsch’s father”.6

           37.    On one of the live videos on March 10, 2021, that Manopla commenced, he

 expressly stated that he was not sure the mob mentality was a good approach.

           38.    Manopla publicly stated that he was worried about potential lawsuits because of

 the mob riots and public harassment that was occurring to me and Dibo Hafif.



 6
     See https://www.youtube.com/watch?v=DeQ3uiWS1LA
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 11 of 100 PageID: 252




        39.     Manopla confirmed(although confirmation was unnecessary since videos were

 circulated all over social media showing the riots) that dog feces was placed on Dibo Hafif’s

 home and the crowd threw dozens of eggs at the house of Dibo Hafif. Additionally, Manopla

 stated that people were throwing rocks at Dibo’s house. Manopla told his crowd that the Syrian

 Jewish community is not Antifa or Black Lives Matter and that they cannot engage in illegal

 activity that would bring shame to their community( although it was too late as the mob already

 did so).

        40.     The riot outside my home in Oakhurst had, according to Manopla, “hundreds of

 people”.

        41.     I was not home during the riot as I knew a mob of protestors were headed my way

 since I received dozens of text messages advising me to leave town before I get a beating.

 Dozens of friends of mine shared with me the Instagram videos where the Defendants and others

 advertised the riot outside my home. I was in the police station in fear for my life and the

 numerous officers who were with me that night could testify as to my mental state that evening.

 The Judge granted me a temporary order of protection against my wife at around 12:30am.

        42.     The next night, March 11, 2021, at approximately 6pm, my brother, Judah Hirsch,

 who was home at my parent’s home in Brooklyn, NY went outside to talk to the police. The 61st

 Precinct sent one police car to show a presence at a potential mob riot that was planned to take

 place at 9pm outside my dad’s Brooklyn residence unless I gave my wife a GET.

        43.     The police told my brother that they would not stop the mob rioters from

 throwing eggs at our home.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 12 of 100 PageID: 253




         44.       After I gave the Get I went back to my parents Brooklyn residence as I was quite

 fearful to be all alone in my home in Oakhurst. Additionally, I, quite often, sleep in my father’s

 Brooklyn residence(my Oakhurst residence is my father’s home as well) since my parenting time

 primarily takes place in New York as my daughter lives in Brooklyn.

         45.       When I arrived at my parents Brooklyn, NY home that night, March 11, 2021, I

 approached the police car that was parked across the street from my parent’s residence. I advised

 the officers that my name was Elliot Hirsch and that I gave my wife a GET. They thanked me

 profusely and I actually took a video of this incident for my records which I can provide to this

 Court at trial.

         46.       The NYPD had only one police car present at the Dibo Hafif riots, and they only

 sent one police car to my parents’ home to protect us from the mob. This mob consisted of 500-

 1000 people, and this is not an exaggeration. There are numerous videos posted all over social

 media showing this mob and the throwing of eggs at Dibo’s home and the NYPD doing

 absolutely nothing to cordon off the home or protect the owner’s property. In New Jersey, the

 Ocean Township operated quite differently. The Ocean Township Police issued motor vehicle

 summonses and brought 10 officers to disperse the illegal protest outside my home. Additionally,

 one of the officer’s present at the protest spoke to Manopla on one of the live videos of the

 protest and the officer told Manopla, “this is not peaceful. When they are yelling and honking the

 horn, this is not called peaceful. Leave him alone and leave the area. This has nothing to do with

 you guys.”

         47.       According to Orthodox Jewish law, for a GET to be valid a husband must grant it

 to his wife of his own free will. Only under very limited circumstances may a Jewish Rabbinic

 Court engage in coercive methods so that a man gives his wife a GET. Otherwise, a GET given
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 13 of 100 PageID: 254




 due to coercion will be deemed invalid.7 It is submitted that in my particular case, multiple Beth

 Din’s, the Hebrew term for Rabbinic Court, issued written statements that it was forbidden to

 pressure me to give my wife a GET. According to several expert Rabbis in the field of Orthodox

 Jewish Divorce law, I gave my wife what is called a GET MEUSEH, the Hebrew term for

 “forced get”. And said GET was rendered null and void by said Rabbis.

         48.      Because of the aforementioned Defendants, especially Adina Miles, the divorce

 controversy of Elizabeth Kairey and I became a widely publicized case in the Orthodox Jewish

 circles, and it was eventually reported on several Jewish News sites.8

         49.      I expressly told the Beth Din at the GET proceeding that I required a video to be

 made by Harry Adjmi and Rabbi David Ozeri, two very influential public figures in the Syrian

 Jewish Community of Brooklyn, Ny and Deal, NJ, to inform the public to cease all harassment

 towards me and my family.

         50.      The video was immediately published after I gave my wife a GET and I had no

 more threats of mob riots outside my home and the home of my parents.

         51.      Over the next couple of weeks, the mob violently harassed several other “get

 deniers” or “get refusers” as they call us, via death threat texts, illegal protests, and harassment at

 the JFK International Airport. There are hundreds, if not thousands, of potential witnesses I

 could bring to trial to verify the harassment that I personally suffered at the hands of the

 aforementioned Defendants.




 7
   See https://www.jlaw.com/Articles/getart3.html, The New York State Get Bill and its Halachic Ramifications
 Rabbi Chaim Malinowit
 8
   See https://vinnews.com/2021/03/11/elizabeth-is-free-flatbush-agunah-receives-get-as-momentum-builds-to-
 support-trapped-women/
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 14 of 100 PageID: 255




         52.     In summary, the Defendants committed criminal acts and civil torts under the

 facade of Orthodox Jewish religious activism. This is the main reason they were able to gain the

 popularity of the masses and incite such violent hatred and disorderly conduct towards me and

 my family; namely, they created the impression that they were acting in the name of justice.

 However, the acts perpetrated against me were nothing short of illegal, both criminally and

 civilly and both according to State and Jewish law.

         53.     In the forthcoming complaint it will be described in extreme detail the specific

 acts committed by each and every Defendant.

         54.     From what I have heard via word of mouth, these Defendants are not the only

 individuals who were involved with organizing the harassment towards me, however, the

 undersigned does not have evidentiary support to buttress those allegations rather it has simply

 been relayed to me and that is why I have only named individuals for whom I retain strong

 evidence for.

         55.     I ask this Court to punish the Defendants with great severity as their actions were

 wanton, malicious, and caused me permanent reputation and emotional damage and cannot be

 countenanced in a civilized society in this Country.

                                  JURISDICTION AND VENUE

         56.     Plaintiff brings this suit pursuant to 28 U.S.C. § 1332, a case in which a citizen of

 one State sues a citizen of another State or nation, and the amount in controversy is more than

 $75,000, which is a diversity jurisdiction case. Plaintiff also brings this suit pursuant to 42 U.S.

 Code § 1985.Conspiracy to interfere with civil rights which is a federal law claim 28 U.S. Code §

 1331.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 15 of 100 PageID: 256




        57.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                           PARTIES

        58.    Plaintiff, Elliot M. Hirsch, resides at 7 Saxony Drive, Oakhurst, New Jersey

 07755. Plaintiff’s telephone number is 917 750 0418 and email address is

 Elliothirschlaw@gmail.com.

        59.    Defendant Laurie Beda permanently resides at 441 Quentin Road, Brooklyn, NY

 11223, Defendant Norma Tawil resides at 2039 East 8th street, Brooklyn, NY 11223.Defendant

 Amber Adler permanently resides at 1775 east 13th street Apt# 5F, Brooklyn, New York 11229.

 Defendant, Heshy Tischler’s business address is 5318 16th ave, Brooklyn, New York, 11204.

 Defendant Elisheva Yarimi resides at 1452 E 12th St, Brooklyn NY 11230. Defendant Yeshiva

 of Flatbush Joel Braverman High School is located at 1609 Ave J, Brooklyn, New York 11230.

 Defendant Adina Miles resides at 1416 E 16th St, Brooklyn, NY 11230-6608. Defendant, Eve

 Scaba resides and/or has a place of business at 1966 East 21st street, Brooklyn, New York 11229.

 Defendant Nourite Maimon resides at 14 Manhattan Court, Brooklyn, New York 11223.

 Defendant Lauren Dagmy resides at 1745 East 7th street, Brooklyn, NY 11223. Defendant Sarah

 Mizrachi resides at 1653 Ocean Parkway, Brooklyn, NY 11223. Defendant Yafah Sutton resides

 at 1953 East 24th Street, Brooklyn, NY 11229.

                                  STATEMENT OF CLAIM

        60.    The incidents that give rise to this action took place on WhatsApp, and Instagram

 on March 8, 9, 10, and 11 in the year 2021 and in Brooklyn, NY, on the corner of Ave P and

 Kings Highway at Ocean Ave, adjacent to a park named “Corporal Wiltshire Park” on March 11,

 2021, at circa 12:00pm and at 7 Saxony Drive, Oakhurst, NJ 07755 on March 10, 2021. I was not
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 16 of 100 PageID: 257




 present at either protest as I was in hiding, however, the threatening messages that were made at

 the illegal protest and on Instagram were sent to me via electronic means; namely, Instagram and

 WhatsApp, while I was present in the State of New Jersey. Accordingly, a substantial part of the

 events giving rise to this claim occurred in this Court’s jurisdiction. Additionally, many of the

 defamatory comments made about me still exist on the internet to this date.

                                               FACTS

 I.     DEFENDANT LAURIE BEDA

        61.     Laurie Beda is the sister of Elizabeth Kairey’s mother, which makes her my

 wife’s aunt. Laurie Beda had and still retains an Instagram account under the name “lauriebeda”.

 Her picture, her standing next to her husband Leon Beda, is there as the icon photo.

        62.     Laurie Beda has(and still has) a picture of her and her husband, Leon Beda, as her

 icon photo.

        63.     As of the time of the first complaint filed here in this Court, Laurie Beda still had

 posted on her Instagram page a link to a website called “the chesed fund”. The exact link she
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 17 of 100 PageID: 258




 posted was https://thechesedfund.com/jacobskassinchesedfund/freeelizabeth see here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 18 of 100 PageID: 259




           64.   The webpage that Laurie Beda posted on Instagram page was a “charity”

 campaign for my wife Elizabeth Kairey. Said webpage was rendered defunct after my wife was

 able enrich herself, by virtue of its contents being publicized by many individuals, including but

 not limited to Laurie Beda, with approximately $128,000 in less than 48 hours.

           65.   On the webpage a picture was posted of my wife Elizabeth Kairey adjacent to our

 daughter, whose face was blotted out( I found that offensive). Obviously, the purpose of the

 picture posted was to draw public sympathy for Elizabeth as she is single mother by choice as I

 did not file for divorce and in fact offered to stay married and support Elizabeth Kairey and our

 daughter. I used to be a teacher for children with special needs before I decided to pursue a law

 degree.

           66.   Said webpage was published on March 8, 2021, on the Chesed Fund organization

 webpage and created by a Jewish Synagogue called Edmond J. Safra Synagogue located in

 Brooklyn, NY. My wife and her family are members of said synagogue.

           67.   On said webpage my name was stated throughout the comments section posted on

 the webpage and referenced me as “he” throughout the description on the webpage. It is

 indisputable that I was the subject of the description on the webpage.

           68.   The way the Chesed Fund website works is that the comments section is

 completely controlled by the person/organization that created this website. So, if a person posts a

 comment(they must donate at least $1 in order to comment), the webpage creator can either leave

 the comment or delete it.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 19 of 100 PageID: 260




        69.    Accordingly, the webpage creator and those that published its content, such as

 Laurie Beda, should be held accountable for all comments that were made and left on the

 website.

        70.    Several comments posted on said webpage contained threats of violence directed

 at me and inciting hatred towards me and my family.

        71.    Thereafter the webpage creator posted a disclaimer to its viewers to not post

 negative comments and deleted all the threatening posts but only after most of the money was

 collected and the damage to my reputation was done as seen below:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 20 of 100 PageID: 261
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 21 of 100 PageID: 262




        72.     Thereafter, the website creator disabled the feature of people being allowed to

 comment, which they likely should have instituted at the outset of the campaign.

        73.     Once the website campaign reached circa $128,000 they shut down the ability to

 donate. Soon thereafter, the website was rendered defunct.

        74.     The website stated, inter alia, that I never paid any child support.

        75.     The website also stated that I appealed every decision of the civil

 court(referencing the divorce action between Elizabeth Kairey and Elliot Hirsch index number

 53206/2018 in Supreme Court Kings County).

        76.     Comments were made on this website stating, “let’s make a physical gathering

 and get the get”. Another comment posted stated “ wow, let’s do that, good idea, he’ll regret

 every day he held her back, Where do we go? He’ll get scared and give it(the GET)

 immediately.”, which supports the notion that the people involved with this harassment

 campaign knew that I would not be able to withstand the intense humiliation and intimidation.

        77.     Another comment posted stated “elliot you are evil”. Another comment stated,

 “boycott Dr. Jonathan Hirsch”.

        78.     Over 1000 people donated to this webpage.

        79.     To emphasize the spuriousness of the comments section on this website, there was

 a donation in the name of Stuart Husney and Elliot Hersch(spelling my name wrong). I can

 testify under oath that I did not donate to this campaign and Stuart Husney, who is my mother’s

 brother, also did not donate to this campaign webpage. Accordingly, there were people obviously
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 22 of 100 PageID: 263




 falsely stating names of donators in order to further their objective that even my family members

 were opposed to me and did not support me in my refusal to give my wife a GET.

        80.     There were comments posted by people that were truthful as one post was made

 by my former best friend’s sister Vicky Mizrahi stating that it was my former best friend’s wish

 that I give my wife a GET. My former best friend, Elliot J. Dabah, died November 2020 from a

 drug overdose and he did in fact send me messages about 6 months prior to his death advising

 me to give my wife a GET.

        81.     My wife’s attorney Jay R. Butterman has recently confirmed that his client

 received the money and approved the webpage. Accordingly, there is no doubt that this webpage

 was created to, inter alia, fund my wife’s litigation expenses in her current lawsuit against me in

 Supreme Court Kings County and that I was the subject of the defamation and threatening

 comments.

        82.     Besides for Laurie Beda’s publishing the aforementioned webpage which

 contained much defamation and threats of violence directed specifically at me, on March 10,

 2021, Laurie Beda, further engaged in a deliberate malicious campaign of harassment and

 intimidation via Instagram posts she made on her main page and on one of Manopla’s live

 Instagram videos.

        83.     Said posts galvanized a mob of illegal protestors to come riot and protest outside

 my home at 7 Saxony Drive Oakhurst, NJ 07755 on March 10, 2021, and my father’s medical

 practice on March 11, 2021, located at 2136 Ocean Ave, Brooklyn, NY 11229.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 23 of 100 PageID: 264




        84.     On March 10, 2021, during an Instagram live video Manopla commenced, which

 he labeled “peaceful protest”, Laurie Beda, made numerous posts/comments on this live video,

 which had approximately 800 people viewing it.

        85.     There is no doubt that Laurie Beda is the person who made the comments on the

 live video entitled “peaceful protest” as I have irrefutable evidence of videos that were posted

 publicly at the Brooklyn protest where Laurie publicly stated many truthful details about my

 divorce controversy with my wife. Additionally, Laurie even came as one of my wife’s

 representatives to an arbitration proceeding back in April 2018. And lastly, the icon photo of

 Laurie Beda, with her picture, cements her as the one who made the comments.

        86.     Laurie Beda made the following comments on this live video titled “peaceful

 protest”( the protest was deemed NOT peaceful by the Ocean Township Police Dep.)

        A       Don’t forget Elizabeth! Hirsch is playing you. There is no positive movement.

        B.      Blast this to hirsch.

        C.      I am credible.

 as seen here below :
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 24 of 100 PageID: 265




       87.    Here are some of the other comments people made on the live video that give

 Laurie Beda’s comments more context:

       A.     Laurie Beda is credible. She says no movement.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 25 of 100 PageID: 266




        B.     Is he home guys?

        C.     Beating

        D.     Go to Hirsch house.

        E.     Wherever he is. We got peeps.

        F.     Yes share his number. Let’s raise Hell.

        G.     Lets go 7 Saxony Dr. tonight.

        H.     There is no movement.

        I.     Well boat his phone

        J.     Yes share his number. Let’s raise hell.

        K.     7 Saxony tonight. We going raw

 as seen here below:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 26 of 100 PageID: 267




        88.    I was able to download most of the live video that was titled “peaceful protest”.

 However, the comments people make during the live video do not get saved on Instagram. But I

 received screenshots of the above-mentioned comments from people who sent me them via
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 27 of 100 PageID: 268




 WhatsApp. The people sent me these screenshots because Laurie Beda advised the crowd to

 “blast this to hirsch”. And indeed, I received the threatening messages from numerous people.

 And this is how I knew to go to the police station before the rioters showed up at my house.

         89.    Due to Laurie Beda’s public statement stating, “blast this to hirsch”, I received

 notice about this video and the planned protest at my home 7 Saxony Drive Oakhurst, NJ 07755.

 My personal address and phone number was shared to over 1000 people. Additionally, because

 of Laurie Beda, I received dozens of texts advising me to leave town because I was going to get a

 beating as shown in the picture above. I had numerous random numbers harassing me to give my

 wife a GET because of Laurie Beda’s comment, “there is no movement” and “blast this to

 hirsch”.

         90.    Because Laurie Beda said to “blast this to hirsch” I had received hundreds of

 phone calls and texts from random strangers advising me of this planned protest and that I should

 be prepared for a physical beating from a mob of protestors. I also received messages on

 Instagram which were posted publicly advising me “he should be prepared for an angry mob

 outside his house too”. These posts just certify that the people knew they were a mob as seen

 here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 28 of 100 PageID: 269




        91.    Extremely important to note is that during this live video Mr. Manopla was

 reading the comments and telling the viewers to NOT go to my home at 7 Saxony Drive. He

 repeatedly asked the mob to not to go to my home because someone informed him that there

 were positive developments in the case.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 29 of 100 PageID: 270




        92.     However, during the video which I can provide to this Court, it is evident that

 Manopla was continuously reading the comments posted by Laurie and others that were

 explicitly advising the crowd to mob my home that night. ( all viewers are able to see the

 comments posted during the live).

        93.     Laurie Beda’s actions culminated in an illegal riot outside my home at

 approximately 930pm on March 10, 2021.

        94.     A police report was filed with the Ocean Township Police Department. As stated

 in the police report #21OT04466, 10 Police officers were needed to disperse the illegal protest.

 As stated in the report, the officers heard the crowd chanting “give her a get” and my name and

 Elizabeth’s name being yelled.

        95.     The officers observed numerous vehicles blocking the roadway and cars blowing

 their horns, causing a civil disturbance, waking up the block and obstructing the flow of traffic.

        96.     The officers heard the crowd chanting the names “Elliot and Elizabeth”.

        97.     There was a field reporter, named Michael Sabon Salomon, who was conversing

 with Manopla on a live while the riot/protest was taking place.

        98.     Mr. Salomon informed Mr. Manopla that people were “smashing cars” and

 “demanding” that I give my wife a GET and trying to break my doors down.

        99.     Before the people arrived at my home I fled to the Ocean Township Police Dep.

 for my safety. I was at the police station for approximately 3 hours. Once the officers were able

 to disperse the protestors one of the responding officers came back to the precinct and spoke with

 me. I advised him I wanted to apply for an order of protection against my wife.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 30 of 100 PageID: 271




         100.   I got on the phone with a Judge and the Judge granted me a temporary order of

 protection against my wife. I explained to the Judge how the protestors were there to give me a

 beating and force me to give my wife a GET. The Judge understood the situation and actually

 advised me to give my wife a GET. I understood his position because there was no stopping the

 mob from coming to my home every single night.

         101.   The police offered me a safe house to sleep in that night, which I declined. I

 called several friends of mine asking them if I can sleep by them, but they were all afraid that the

 mob would find out where I was staying and would come to their homes. In fact, at around 2pm

 on March 10, 2021, I called a friend of mine who has a home near Albany, NY and asked him if

 I could sleep by him March 10, 2021.

         102.   This friend’s name is Shmuel Hiller.

         103.   Shmuel advised me that there was no issue at all, and I could stay at his home and

 to call him at around 7pm that night for directions to his house.

         104.   When I called Shmuel later, he ignored my call. I called him 10 times and he

 ignored all 10 calls.

         105.   2 months later I called Shmuel and asked him why he ignored me on March 10,

 2021.

         106.   Shmuel advised me he was made aware of the mob protests and was afraid that if

 I slept at his home the mob would follow me to Albany and he was fearful for his property and

 well-being.

         107.   Shmuel advised me he would testify for me at trial.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 31 of 100 PageID: 272




        108.    I could not sleep home that night as I had a friend of mine check my property and

 he advised me there were several vehicles circling the block throughout the night, apparently

 waiting to see if I would show up. In the end, I found a friend of mine willing to let me sleep in

 his house in Long Branch, New Jersey.

        109.    On March 11, 2021, an illegal protest took place at the corner of Kings Highway

 at Corporal Wiltshire Park. My father’s medical practice is located down the block from said

 park at 2136 Ocean Ave, Brooklyn, New York 11229.

        110.    The protestors intent was to come down the block to my father’s office as

 evidenced by the flyer with a picture of my wife and daughter for said protest as seen here :
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 32 of 100 PageID: 273
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 33 of 100 PageID: 274




           111.    On March 11, 2021, in Brooklyn, New York at Corporal Wiltshire Park, Laurie

 Beda participated and co-led an illegal protest consisting of approximately 60-80 people.

           112.    Numerous cardboard signs stated, “Free Elizabeth” and “withholding a get is

 abuse”.

           113.    Only one police car is shown in videos of the protest, with zero officers outside

 controlling the unruly protests who were spewing threats directed at me and my family.

           114.    I personally advised the police at the 61st precinct the prior day, March 10, 2021,

 that an illegal protest was planned against me, and the protestors were going to go to my father’s

 medical office.

           115.    The protest was certainly illegal as the New York City rules require permits for

 protests to be requested at least 2 weeks prior to protest in addition to a separate permit for

 loudspeakers, which were used at the protest.(these rules might have changed since March)

           116.    The protest was only organized after the chesedfund campaign was launched on

 March 8, 2021.

           117.    There is no question that I was the subject of the cardboard messages and all the

 threats stated at the protest as evidenced by Heshy Tischler’s public video he posted on his

 Instagram account where he states while at the protest “We are at a demonstration. This guy

 Elliot Hirsch did not give a GET. And we are here demonstrating.” Essentially, I was accused of

 being an abuser and of kidnapping my wife or of the crime of false imprisonment.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 34 of 100 PageID: 275




           118.   There were two separate women, Adina Miles, and Amber Adler, who were using

 a loudspeaker to scream such things as “ no get , no peace” at the protest and Laurie Beda can be

 seen standing next to them at the protest, obviously supporting the message.

           119.   Adina Miles posted a thank you on her Instagram to “Elizabeth’s family(Laurie

 Beda and co.) and friends, who were ready to march to Elizabeth’s ex-husbands place of

 residence and workplace to ask for her freedom”. Accordingly, they admitted that they were

 conspiring together and that they were going to come to my home if I didn’t give them what they

 wanted.

           120.   A rabbi from the community of my wife came to the protest to attempt to dispel

 the protestors and order them not to come to my father’s medical practice down the block. He

 pleaded with the protestors, specifically Laurie Beda, not to take the protestors to my father’s

 office.

           121.   In a video I can provide this Court, Laurie Beda, while leading a group of

 protestors, screamed in a threatening tone, with the mob behind her, “if he doesn’t give the GET

 today, we will be there( pointing to my father’s office) tomorrow. And then their house (my

 home and my father’s home) tomorrow.”

           121.   I received this video of Laurie Beda stating the aforementioned threats while in

 the State of New Jersey.

           122.   The Rabbi then stated that he would help Laurie Beda lead the protest the next

 day if I did not give the GET that same evening, March 11, 2021.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 35 of 100 PageID: 276




        123.    Rabbi David Ozeri then stated to Laurie, “this is the closest we ever got” and

 Laurie Beda responded, “only because of this”. Accordingly, Laurie’s actions were intentional

 and maliciously directed at me.

        124.    Then Laurie publicly mentioned a former i-card and order of protection that was

 issued against me in New York State.

        125.    Then Rabbi Ozeri stated, “people said he ran away last night” to which Laurie

 Beda responded, “he went to deal last night”, referencing the town Deal, NJ which is what the

 Syrian Jews refer to the Deal, NJ area, including but not limited to the towns surrounding Deal,

 NJ including Oakhurst, NJ.

        126.    Accordingly, Laurie Beda was stalking me and my whereabouts.

        127.    The Rabbi did his best to keep the protestors from coming down the block to my

 father’s medical office that day and in fact the protestors did not come down the block to my

 dad’s office because the Rabbi promised them I would give the GET that day.

        128.    Upon information and belief, Laurie Beda advised people to call my dad’s office

 line number and bombard his office lines with phone calls with people screaming “give a get” to

 my dad’s secretaries. My father’s secretaries received calls every 20 minutes or so with unknown

 people stating, “give the get”. It greatly disrupted my father’s medical staff.

        129.    My father was extremely upset and perturbed by the set of circumstances he was

 facing that day and with the future threats of protests outside his office.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 36 of 100 PageID: 277




        130.    He advised me that if I did not give the GET that night he would have no choice

 but to permanently throw me out of his home because of Laurie Beda’s threat to bring the mob

 rioters to his home and medical office.

        131.    My father was facing extreme pressure from the threat of the mob, which is

 exactly what the mob attempts to do by attacking not only the husband but the entire family of

 the man they deem is a Get refuser.

        132.    My relationship with my father deteriorated overnight because of the credible

 threats of Laurie Beda.

        133.    My father and I did not want any Hirsch properties to be egged and trashed like

 the mob did the previous nights to Dibo Hafif’s home.

        134.    The cops explicitly stated they would allow the mob to egg our home and the only

 thing I could do to protect my father’s properties, one of which is my permanent residence, was

 to give the GET as the Defendants demanded.

        135.    Therefore, because of Laurie Beda’s actions I had no choice but to give the GET.

        136.    Upon information and belief, Laurie Beda, then advised people to leave bad

 reviews on my father’s name on google review. Four separate reviews were made March 11,

 2021, by people with names not listed in my father’s patient list database all stating lies and

 leaving terrible reviews for my dad, which he advised me that attorneys advised him it will cost

 him thousands of dollars to remove the posts(he also told me he is not even sure that it’s possible

 to remove the posts). By hurting my father’s business, Laurie Beda made me suffer since my

 father is the one who gives me a place to live and loans me money for basic living expenses

 when my income does not cover my expenses.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 37 of 100 PageID: 278




        137.    On March 10, 2021, a woman can be seen on video surveillance on my father’s

 property located at 1861 East 22nd Brooklyn, NY 11229, dropping off papers which stated “Free

 Elizabeth. Give her a GET”. This woman then came into the backyard of our property and

 dropped off leaflets. I presume Laurie Beda sent this woman to our home. It is possible that the

 woman was one of her daughters, but the video is not clear enough to confirm that.

        138.    During the summer of 2018, Laurie Beda engaged in a malicious campaign of

 besmirching my name throughout the Syrian Jewish Community, which Elizabeth Kairey, Laurie

 Beda, and Norma Tawil, are all members of, regarding Elizabeth Kairey and the GET. Moreover,

 Leon Beda, the husband of Laurie Beda, personally advised me back in 2018 that his wife

 pressured him to donate money to the legal expenses of Elizabeth Kairey. He told me that he

 obliged to his wife’s request but advised her he would not be continuing to fund her litigation.

 He told me he gave around $1000 and told his wife he would not be giving any more money as

 he felt that it was equivalent to throwing money in the garbage.

 II.    DEFENDANT NORMA TAWIL

        139.    Norma Tawil goes by Norma. Tawil on her Instagram account. Norma is the

 daughter of Laurie Beda.

        140.    Norma Tawil has a picture of her and her husband, attorney Ralph Tawil, and one

 child(presumably their child), as her icon photo on her Instagram page.

        141.    On or about, March 11, 2021, Norma Tawil stated on one of Manopla’s live

 videos, “Elliot I feel bad for you that you sit home all day doing nothing except troll Abe’s page.

 Get a life. Fake attorney. I bet you failed the bar exam more than once.”
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 38 of 100 PageID: 279




        142.    On or about March 11, 2021, a comment was posted under the name Norma Tawil

 on the webpage campaign chesedfund mentioned prior that stated, “free Elizabeth so that she can

 get her life back”. A reasonable person reads this comment as accusing me of the crimes of false

 imprisonment and/or kidnapping.

 III.   DEFENDANTS HESHY TISCHLER AND AMBER ADLER

        143.    Amber Adler and Heshy Tischler are two separate individuals who were running

 for New York City Council 48th District during the week of March 7, 2021-March 12, 2021.

 Both potential councils lost the election by a wide margin.

        144.    Amber Adler and Heshy Tischler both utilized their social media platform

 including but not limited to Instagram, which they have thousands of followers, to engage in a

 serious harassment, defamation, and intimidation campaign of Jewish orthodox men, me

 included, who have not granted their respective wives a GET.

        145.    Amber Adler and Heshy Tischler both engaged, incited, and participated in illegal

 riots/protests in Brooklyn, New York the week of March 8, 2021. Both Amber Adler and Heshy

 Tischler advocated lawless behavior.

        146.    On March 10, 2021, Heshy Tischler and Amber Adler both were present,

 participated and incited an illegal riotous protest of a man named Dibo Hafif.

        147.    Said protest took place at 2136 East 5th street Brooklyn, NY 11223. I have video

 evidence of both of these Defendants at the riot.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 39 of 100 PageID: 280




        148.   On one of the live videos of Manopla, a guest appeared and was present at the

 Dibo riot and advised Manopla that there were approximately 1000 people at the riot and that

 people were throwing eggs at Dibo’s house.

        149.   The mob blocked the public street, throwed eggs at Dibo’s home, screamed, and

 honked car horns from approximately 830pm to 2am that night.

        150.   The mob also destroyed the air conditioning units on Dibo’s property.

        151.   Only one police car is seen in the numerous videos of the Dibo riots and no

 attempt by the NYPD was made to disperse said riot.

        152.   At several points during the rally Heshy Tischler and Amber Adler both incited

 more hatred towards Dibo Hafif by acting as leaders of the riot and speaking on loudspeakers to

 the protestors. Chants were being screamed “Heshy, Heshy, Heshy”. Once Heshy was seen at the

 riots more and more people showed up.

        153.   Heshy Tischler specifically stated that he would state Dibo’s name on his show

 every single day until he gave a GET in an effort to publicly humiliate him. He said he would do

 this to every man who doesn’t give his wife a GET.

        154.   Amber Adler held up a large sign at said protest which read “No GET-No Peace”

 thereby advocating unruly and lawless behavior.

        155.   Heshy and Amber used this massive riot which gained tremendous social media

 attention as an opportunity to promote themselves for their respective campaigns running for

 New York City Council.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 40 of 100 PageID: 281




        156.    The following day, March 11, 2021, both Amber Adler and Heshy Tischler

 attended and co-led an illegal protest at the corner of Ocean Ave and Kings Highway in

 Brooklyn, New York that was specifically organized in order to pressure/harass/intimidate me to

 give my wife a GET.

        157.    Said protest was mainly promoted by Adina Miles, but several other highly

 popular Instagram accounts posted a flyer urging people to attend this protest. Said flyer was

 posted in the previous paragraphs of this complaint.

        158.    A picture of my wife, Elizabeth Kairey, with our daughter(whose face was blotted

 out) was put on the flyer for this protest.

        159.    The purpose of the protest was to coerce me into giving my wife a GET.

        160.    Several Instagram posts specifically stated that the purpose of the protest was to

 humiliate me publicly and bring my divorce matter to the public eye so that I would be pressured

 into giving my wife a Jewish divorce. Indeed, I received hundreds of texts and phone calls about

 this protest and all my friends, and my family were worried for my safety and well-being.

        161.    Amber Adler and Heshy Tischler both gave speeches at this protest to the unruly

 crowd of illegal protesters.

        162.    At the time of the protest, according to NYC 311 website, all protests with over

 certain number of individuals, which this protest certainly was over the limit, must have a legal

 permit. A permit must be applied for at least 2 weeks prior to the protest. Moreover, if a

 loudspeaker will be used, a special sound permit must be applied for as well.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 41 of 100 PageID: 282




        163.      Said protest was only organized a couple days prior to the March 11, 2021,

 protest. Accordingly, it is technically impossible that the protest was legally permitted yet the

 NYPD did not disperse the protest and Heshy and Amber, by definition, participated in an illegal

 protest directed at me.

        164.      Only one police car was present for said protest which, according to videos had

 circa 60-80 people present.

        165.      Amber Adler and Heshy Tischler both held up a giant sign which stated, “No

 GET, No Peace”. Accordingly, Amber Adler and Heshy Tischler were advocating for unruly and

 unpeaceful behavior towards me and my family members. Additionally, Heshy posted a video of

 himself at the protest, smiling in a picture with Betti and Alex Missry, my wife’s first cousin, see

 below picture:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 42 of 100 PageID: 283
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 43 of 100 PageID: 284




        166.    The previous night at the Dibo riot, it was explicitly stated by the mob leaders on

 loudspeaker that the following day a “rally” was taking place at King Highway and Ocean Ave.

 And it was requested from the crowd that they attend the “rally” at Kings Highway.

        167.    Accordingly, I have irrefutable evidence proving that the mob leaders of the Dibo

 riot were in concert with the organizers of the protests and riots directed at me.

        168.    Additionally, at the March 11, 2021, protest, the mob members stated they were

 heading to my home and father’s office the following day if I did not give the GET that night.

        169.    At the Kings Highway protest, Heshy Tischler stated publicly in a video he posted

 to his Instagram account the following statement: “ we are at a demonstration. This guy Elliot

 Hirsch did not give a GET. And we are here demonstrating, and we are going to get that GET.”

 Then Heshy said “So I just spoke to this guy Jeffrey Stern, a federal Judge, that is guaranteeing

 Dr. Hirsch, actually Mr. Hirsch will give the GET. They are asking us not to come over there to

 Dr. Hirsch’s office, I know you want to go over there.”

        170.    I received all of these threats that day when the protest was occurring. Moreover,

 these videos are still posted on internet for the public to view, which causes me severe and

 intense emotional distress, under the hashtag #freeelizabeth which can be searched for on

 Instagram.

        171.    On March 12, 2021, Heshy Tischler posted a picture of himself at the protest with

 a caption stating Elizabeth Kairey Hirsch got her get.

        172.    Amber Adler also made a public speech at the protest, which she posted on her
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 44 of 100 PageID: 285




 Instagram account as well, advising the crowd that she will help these women who have no

 GET’s, obviously including my wife, who the protest was organized for. She accused me of

 committing abuse to my wife.

        173.    Amber Adler then stated to the crowd that she is trying to get a bill passed in the

 New York State Legislature that would make not giving a GET a felony in New York.

        174.    Both Amber Adler and Heshy Tischler were aware that by coming to my protest

 and speaking about me and my personal divorce matter to their thousands of followers that it

 would cause me much public humiliation, cause me severe emotional distress and intense

 harassment.

 IV.    DEFENDANT ADINA MILES

        175.    Adina Miles is a woman who has an Instagram account called “flatbushgirl”.

        176.    On or about March 10, 2021, Adina Miles’ Instagram account had roughly 55,700

 followers.

        177.    On or about March 9, 2021, Adina Miles posted on her Instagram account a

 picture of my wife with the caption “free Elizabeth”. On said flyer was a call to all of Adina

 Miles’ followers requesting their attendance at an impromptu protest starting at Corporal

 Wiltshire Park located in Brooklyn, New York at 10am on March 11, 2021. Said flyer was

 posted in this complaint in paragraph 110.

        178.    Adina Miles, who has a highly popular Instagram account, helped organize an

 illegal protest to commence at said park with the intention to come down the block to my father’s

 medical practice.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 45 of 100 PageID: 286




        179.    According to Ms. Miles, the express purpose of the protest was to publicly

 humiliate me and pressure me and my family until I gave my wife a GET and “set her free”.

        180.    On March 11, 2021, Adina Miles was one of the people leading the protest at

 Corporal Wiltshire Park.

        181.    According to the 311 websites of NYC, protests need valid permits and if using

 loudspeakers, sound permits are additionally required. Adina Miles is seen in videos using a

 loudspeaker at said protest in addition to Amber Adler as well who used a loud speakerphone.

        182.    At said protest, Ms. Miles, specifically stated that if I do not give my wife the

 GET that day she would come back the following day to continue protesting. She further

 confirmed this by a post on her Instagram account the same day.

        183.    Ms. Miles was part of a group of women that specifically stated they would bring

 the protestors to my father’s medical office and then our home( presumably both of my father’s

 homes as the previous night there was an illegal riot at my Oakhurst residence and there was a

 police car outside my father’s Brooklyn home the night of March 11, 2021) the following day

 should I not give my wife the GET that day March 11, 2021.

        184.    On or about March 11, 2021, Adina Miles posted on her Instagram account videos

 of the protest, and she acknowledged all of the above-mentioned threats that were made to me.

        185.    I received all of these videos and posts via electronic means while in the State of

 New Jersey.

        186.    The next day, March 12, 2021, Adina Miles, posted a flyer which stated,

 “Elizabeth is free”. She captioned the flyer with a warning on her Instagram account advising all
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 46 of 100 PageID: 287




 “get refusers” that you will be next. It is obvious that she was referring to me as the first GET

 refuser she went after.

        187.    She then stated, “we will publicly humiliate me, we will have you fired from your

 job, we will find ways to have you arrested” and “we will not rest until every prisoner is set free”

 as shown in the below photo:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 47 of 100 PageID: 288
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 48 of 100 PageID: 289




        188.   On or about August 15, 2021, after the U.S Marshalls served Adina Miles with

 the previous complaint filed in this Court, Ms. Miles took to her Instagram account to double

 down on her harassment of me by publicly advising her 50,000 followers that she was served

 with a lawsuit “from the ex-husband of an Agunah who was ultimately freed because of our

 awareness campaign” as seen here :
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 49 of 100 PageID: 290
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 50 of 100 PageID: 291




           189.    She also advised her followers that the lawsuit is public knowledge and thereafter

 I received numerous text messages from people asking me if I was the one to sue Adina Miles

 being that Adina Miles publicly advertised my divorce controversy.

           190.    Additionally, Adina Miles used her harassment campaign against me to gain fame

 and enrich herself and this culminated in her being photographed and interviewed by The Vogue

 magazine company.

           191.    Vogue is quoted as stating “[d]uring the rally, Miles-Sash and a group of women

 were approached by a prominent local rabbi who offered to broker the get. “And we were like,

 ‘We’re not backing down,’” says Miles-Sash. She filmed the interaction and later put it on social

 media. “We had 40,000 views,” says Miles-Sash. That night at 8 p.m., the woman received her

 get.”9

 V.        DEFENDANT YESHIVA OF FLATBUSH JOEL BRAVERMAN HIGH SCHOOL

           192.    Yeshiva of Flatbush High School located in Brooklyn, NY sent about 10 or so of

 their female students to attend the illegal protest at Kings Highway and Ocean ave as can be seen

 in this photo where the girls and their supervisor stand together holding a sign stating, “let her

 go”, accusing me of the crime of either false imprisonment and/or kidnapping :




 9
     https://www.vogue.com/article/agunah-get-refusal-social-media-campaign-orthodox-women
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 51 of 100 PageID: 292
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 52 of 100 PageID: 293




         193.    According to a Manopla live, Yeshiva of Flatbush gave the girls who came to the

 protest “chesed hours.”

         194.    Yeshiva of Flatbush requires its students to participate in 50 hours of community

 service per year in order to move on to the next grade. I know this information because I am a

 former student of the Yeshiva of Flatbush High School.

         195.    The term chesed hours refers to the community service the Yeshiva requires its

 students to participate in.

         196.    It is obvious that these Defendants or my wife and her family contacted the

 Yeshiva of Flatbush to send students to harass and publicly humiliate me.

         197.    Yeshiva of Flatbush is one of the premier Jewish Orthodox educational

 institutions.

         198.    By endorsing the harassment against me, the Yeshiva of Flatbush created the

 impression to the public that this cause was righteous and praiseworthy.

         199.    The Yeshiva of Flatbush sent its students on a school day with the express

 purpose of publicly humiliating me and harassing me to give my wife a GET.

         200.    I believe this Defendant is the most respected and high powerful entity/individual

 listed in this complaint and its participation truly destroyed my good will and reputation in the

 community for years to come if not permanently.

         201.    Yeshiva of Flatbush is a school that I attended from 5th grade through 12th grade.

         202.    This Yeshiva is well aware of my ADHD condition as I was routinely seen by the

 school therapists in addition to receiving extra time on my examinations.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 53 of 100 PageID: 294




        203.    This Yeshiva displayed incomprehensible behavior by intentionally sending its

 students, on a school day, to a protest, which was not legally organized, for the express purpose

 of harassing and shaming me into giving my wife a GET.

 VI.    DEFENDANT ELISHEVA YARIMI

        204.    Elisheva Yarimi is a woman who has around 11,000 Instagram followers and her

 Instagram name is called iitsanellie.

        205.    Elisheva was one of the leaders of the mob at Dibo Hafif’s riots and I can present

 videos to this Court showing her doing so.

        206.    Elisheva posted on her Instagram account that Dibo was put in jail. A fact which

 is verified by a video and numerous news site which shows Dibo being arrested by the NYPD.

        207.    According to news media sites, a member of the Syrian community convinced

 Dibo’s current wife to have Dibo arrested.

        208.    On March 10, 2021, at the Dibo protest, Elisheva Yarimi publicly advised the

 mob to attend the Kings Highway and Ocean Ave rally the next day at 10am.

        209.    The next day, March 11, 2021, Elisheva posted a flyer on her Instagram account

 that stated the mob should focus their efforts on me as seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 54 of 100 PageID: 295
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 55 of 100 PageID: 296




        210.     She stated that a protest was planned at my home for that night March 11, 2021,

 and as will be discussed in the forthcoming paragraphs, she was waiting to hear whether or not a

 GET was given by me.

        211.     Although Yarimi stated in her public flyer to use “voices”, the mob, in fact,

 dumped dog feces, threw eggs, broke air conditioning units, honked horns and blocked the entire

 street at the home of Dibo Hafif.

        212.     If I did not give a Get to my wife on March 11, 2021, it is absolutely certain that

 the mob would have surrounded both the home in Oakhurst, NJ and Brooklyn, NY.

        213.     To further buttress these allegations, this same mob attacked a man named Joseph

 Michon the following weeks after I gave my wife a Get.

        214.     There are videos posted online of dozens of people harassing Michon at the JFK

 international airport in addition to videos of hundreds of people outside his Brooklyn home

 where they again, threw eggs, honked horns, and caused a civil disturbance in the evening hours

 of a weekday.

 VII.   DEFENDANT NOURITE MAIMON

        215.     On March 11, 2021, Ms. Nourite Maimon stood beside Laurie Beda protesting me

 at Kings Highway and Ocean Ave.

        216.     On March 11, 2021, at about 3pm, after Ms. Nourite Maimon attended the protest,

 she appeared as a guest on a Manopla “live” titled “hirsch update.”

        217.     During this live, Ms. Maimon stated “looks like Elliot Hirsch is playing around

 ,which is nothing new, and the minute we hear that this GET is not going through, really,
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 56 of 100 PageID: 297




 everybody in this community that has a pulse has to be there(the planned illegal mob riot for

 9pm, March 11, 2021, at 1861 East 22nd street, Brooklyn, NY 11229) to support Elizabeth. The

 march this morning I was there, to tell you the truth the show was a little disappointing. And

 when Rabbi Ozeri said he would be there the next morning, I felt that would really make a

 statement. I don’t have much to say except that every person in this community needs to be there

 and I know its Friday morning and its shabbat. This is a human rights issue. And its everybody.”

           218.    She then stated, “don’t let the pressure down.” And she said that “Rabbi Ozeri

 said that the only reason this family is at the table as we speak is because all of us are putting on

 the pressure.”

           219.    She then stated, “wrong is wrong”. I do not stand by people who do wrong to

 other people”.

           220.    She then stated, “our rabbis cannot do this alone.” “We, as a people, have to

 come together and we are an army and Elizabeth needs her army.”

           221.    Ms. Maimon then stated, “but guess what. Elliot Hirsch keeps referring to himself

 as a lawyer, lawyer, lawyer. He is no lawyer. And we have a real lawyer on our hands who is

 ready to go to battle for us, Moshe Maimon.”

           222.    Moshe Maimon is a partner at a prestigious law firm called Levi Konigsberg

 LLP. 10 and according to his wife, Nourite, he was ready to “battle” for them should the need

 arise. Based upon the context of Ms. Maimon’s statement I believe it’s reasonable to assume that

 she was stating her husband would litigate for her and all those who would need assistance

 should the need arise. Apparently, Ms. Maimon subscribed to the same sentiment stated by


 10
      https://www.levylaw.com/lawyer/moshe-maimon/
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 57 of 100 PageID: 298




 Manopla on one of his lives where he explicitly stated he was worried about potential lawsuits

 being filed against all the parties involved.

 VIII. DEFENDANT EVE SCABA

        223.    On March 11, 2021, at about 3pm, Ms. Eve Scaba appeared as a guest on a live

 commenced by Manopla titled “hirsch update.”

        224.    On said live, Ms. Eva Scaba stated that she attended the protest at Kings Highway

 and Ocean ave which was organized specifically to harass and pressure me to give my wife a

 GET.

        225.     On said live, Ms. Scaba stated my name “hirsch”. And said it’s not fair what is

 happening to Elizabeth.

        226.    Manopla then stated on this live to Eva Scaba , “but you know again it’s their

 life(referring to Elizabeth and me), you know what I mean. You know there is so much you can

 infringe on other people’s lives; you know what I mean.”

        227.     After Manopla stated this to Eva Scaba, Ms. Scaba then stated “ honestly, I think

 everyone should go tonight. And that is what we said we are going to do. 9 or 10pm at night. If

 nothing happens by then. We need to go again. To which, Manopla said, “where, the parent’s

 house?”, which Eva responded “of course”. Manopla then said, “but what if he is not at the

 parent’s house”. And then Eva stated, “who cares”, “it is the same thing with Dibo. Everyone

 went to the house, and he was not there.”

        228.    During this conversation, there were many people commenting on the live video

 attacking Manopla for “defending me.”
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 58 of 100 PageID: 299




        229.    Manopla was reading the comments and stated to the followers, “ Guys. These

 commenters. I am not defending him. I am not defending him.”

        230.    Manopla received not even a 1% fraction of the harassment and threats that I

 received, by the mob members, non-stop during the week of March 8, 2021, up until I gave my

 wife a GET.

        231.    On the live video between Saul Harari and Manopla mentioned in the introduction

 of this complaint, Saul told Manopla “ remember when the mob turned on you for defending

 hirsch”, which further evidences the plethora amount of people that were exposed to these live

 Instagram videos.

 IX.    DEFENDANT LAUREN DAGMY

        232.    On or about March 10, 2021, Ms. Lauren Dagmy posted a photo of me with

 several captions that read: Get refuser alert, Elliot Hirsch, Justice for Elizabeth.”

        233.    Ms. Dagmy, who has an Instagram account named Len_dagmy, posted said photo

 on her Instagram story for all of her 703 followers to see.

        234.    Said post was shared by thousands of people but I only can prove that this lady

 posted said flyer about me seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 59 of 100 PageID: 300
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 60 of 100 PageID: 301




 X.     SARAH MIZRACHI

        235.    During the week of March 8-March 11, 2021, Sarah Mizrachi posted on her

 WhatsApp Status a picture of me and my parents publicizing the fact that I was “withholding a

 get” as seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 61 of 100 PageID: 302
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 62 of 100 PageID: 303
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 63 of 100 PageID: 304




        236.   On or about March 8- March 11, 2021, Sarah Mizrachi, who is the owner of the

 account called gourmet_handmade, posted a comment on Eva Shammah’s public post

 publicizing the chesedfund campaign against me.

        237.   Sarah stated: Get refuser is Elliot Hirsch. Parents are Dr and Paulette Hirsch.

 XI.    YAFAH SUTTON

        238.   On March 11, 2021, Yafah Sutton attended the illegal protest at Kings Highway

 and Ocean Ave.

        239.   Yafah was photographed holding up a sign in a public forum which accused me of

 abuse as seen here:
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 64 of 100 PageID: 305
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 65 of 100 PageID: 306




           FIRST CAUSE OF ACTION-INTENTIONAL INFLICTION OF EMOTIONAL

                                               DISTRESS

        240.    Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs numbered “1” through “239” herein with the same force and effect as if the same

 were set forth at length herein.

        241.    On a claim for intentional infliction of emotional distress, the plaintiff must prove

 that the defendant acted intentionally or recklessly; the defendant must have either intended to do

 the act with the intent to produce the emotional distress or acted recklessly in deliberate

 disregard of a high degree of probability that emotional distress would follow.

        242.    In order to establish a claim for intentional infliction of emotional distress, the

 plaintiff must prove that defendant's conduct was extreme and outrageous, and the conduct must

 be so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

 decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.

        243.    Plaintiff seeking to recover for intentional infliction of emotional distress must

 prove that defendant's conduct was a proximate cause of plaintiff's emotional distress.

        244.    On a claim for intentional infliction of emotional distress, the emotional distress

 suffered by plaintiff must be so severe that no reasonable person could be expected to endure it.

        245.    On a claim for intentional infliction of emotional distress, when the conduct is

 directed at the plaintiff, she need not prove physical injury; it is sufficient that the conduct

 produced emotional distress that is severe.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 66 of 100 PageID: 307




            246.   All the Defendants engaged in conduct deliberately and expressly intended to

 cause me such severe emotional distress that I would have no option but to give in to their

 demand that I give my wife a GET.

            247.   Many of the Defendants acknowledged that their pressure methods were intended

 to “bring me to the table” and get me to give my wife a GET. And even Manopla stated in one of

 his lives that “elliot won’t be able to handle the crowd. He is going to give the get.”

            248.   The Defendants engaged in a public humiliation campaign on Instagram and at

 live in-person protests for the sole purpose of causing me such intense emotional distress that I

 would have no option but to give in to their demand that I give my wife a GET.

            249.   The Defendants actions were not only directed at me but at my extended family

 members as well for the sole purpose of causing me internal family strife, which they succeeded

 in doing so.

            250.   My mother, who works at a Syrian Jewish Community school was being

 threatened from being fired as teacher in her job at Magen David Yeshiva,

            251.   It is noted that the Syrian community uses a derogatory term for Ashkenaz Jews11

 such as myself and Manopla called me a j-dub on one of his lives.

            252.   The conduct engaged in by all the Defendants was outrageous and extreme and is

 utterly intolerable in a civilized society.




 11
      See https://www.nytimes.com/2007/10/14/magazine/14syrians-t.html
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 67 of 100 PageID: 308




         253.    The Defendants engaged in a deliberate intense campaign of oppression,

 humiliation, and intimidation so that I give my wife a GET.

         254.    The express purpose of the Defendants actions was to violate my freedom of

 religion and force me to do something which is constitutionally protected under my first

 amendment right of freedom of religion.

         255.    There can be no tolerance in a civilized society for individuals to engage in

 coercive, harassing, and threatening actions in order to force people to do things regarding their

 religious beliefs.

         256.    The conduct of the Defendants must be punished with strong force so that people

 in society understand that they cannot coerce individuals to do things that are protected under the

 first amendment of the United States Constitution.

         257.    Solely because of the actions of these Defendants I am now in need of continuous

 therapy and trauma treatment.

         258.    All the Defendants intentionally brought my divorce controversy to the public

 attention and stated lies about me that I was withholding a GET and I was committing abuse.

         259.    The statements made by the Defendants caused me intense emotional suffering.

         260.    By publicly calling me an abuser and a GET refuser the Defendants caused me

 much humiliation in the community.

         261.    My reputation has been irretrievably damaged, and I have absolutely no ability to

 ever get married again to an Orthodox Jewish lady as my name is associated with being a GET

 refuser and causing a woman to be an Agunah.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 68 of 100 PageID: 309




            262.    In reality, my wife is not and was not an Agunah. A video posted to social media

 by the Badatz Bes Din of Lakewood, coherently explains that women such as my wife, who are

 suing me in secular court for divorce are not considered Agunos.12 In fact, the Chief Rabbi of

 this Bes Din publicly spoke about this divorce controversy as he and many Bes Din’s throughout

 the country are aware of the actions of Adina Miles, the Flatbushgirl, and the Bes Din’s are

 furious with her actions simply because she creates situations where Get’s are given that are

 retroactively deemed invalid.

            263.    The videos of the protests and much of the harassing comments directed at me are

 still up on Instagram and searchable under the hashtag #freeelizabeth.

            264.    My reputation is permanently damaged, and I will now suffer severe emotional

 distress the rest of my life because of the Defendants.

            265.    Several of these Defendants are widely popular and highly respected political and

 educational figures and their involvement in the harassment campaign against me created a

 juggernaut force that I had absolutely no chance for survival.

            266.    The Defendants succeeded in their mission to cause me intense emotional distress.

            267.    On May 12, 2021, I received a letter from Ashley Egleston, a licensed counselor

 at Ocean Township Human Services which states “ Dear Mr. Hirsch, on May 5, 2021, you had

 participated in a consultation at this agency. Information presented during this consultation

 indicates the need for further assessment by way of a psychological evaluation. It is also



 12
      https://rumble.com/vl40z3-rabbi-knopfler-av-bes-din-badatz-of-lakewood.html
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 69 of 100 PageID: 310




 recommended that you present for a psychiatric evaluation to determine if you are a candidate

 for medication. This recommendation is not in the agency’s scope of practice. As such, it is

 recommended that you present to an agency providing both of these services to best serve you.

 Below you will find agencies that historically provided both services. “

        268.    I contacted both of the service providers that Ms. Egleston recommended to me.

 Only one of them got back to me, namely, CPC behavioral healthcare. After speaking to CPC,

 they recommended me to Penn Medical Princeton Health.

        269.    I have spoken to the intake unit at Penn Medicine Princeton Health, and they have

 determined that I qualify for the men’s trauma therapy program. However, said program is fully

 booked and they have placed me on a waiting list.

        270.    I am in deep need of therapy due to the actions of the Defendants that took place

 the week of March 8, 2021, and the permanent posts now spread out on the internet that associate

 me with being a get-refuser and causing Elizabeth to be an Agunah

        271.    Being that I am unemployed, I receive Medicaid insurance from New Jersey, and

 it took months of searching but I have finally found Dr. Richard Kessler, a licensed psychologist,

 who accepts Medicaid and I have commenced weekly therapy sessions with said Doctor.

        272.    I have much trouble sleeping, eating, socializing, exercising, and doing daily

 chores around the home.

        273.    Because of the Defendants actions I now suffer from depression, nightmares and

 difficulty being engaged and functioning as a regular person in society.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 70 of 100 PageID: 311




        274.       Because of the Defendants actions I now suffer from severe anxiety, trauma,

 nightmares, and fear.

        275.       Prior to March 8, 2021, I did not suffer from any of these conditions. However,

 none of my current symptoms affect my relationship with my daughter and I am fully able to

 parent and have custody of my child.

        276.       My temporary license that authorized me to practice law, which was signed by

 Presiding Justice Alan D. Scheinkman of the Supreme Court of New York Appellate Division

 2nd Dep. has expired this August 2021.

        277.       Although I have not made any money in my position as a temporarily lawyer I

 was able to advertise and promote myself to provide legal services and my name spread and I did

 receive several phone calls with people seeking counsel.

        278.       Although I did not end up representing anyone, I did plan on taking the bar this

 July 2021 and then start practicing as a fully admitted attorney.

        279.       I believe that I was going to be able to start representing people after I passed the

 bar in July. But my reputation in the legal field has now been irretrievably damaged as the

 general public considers me an “abuser” and this is only because of the actions of each and every

 one of the Defendants.

        280.       It is submitted that I have been diagnosed with severe ADHD since about the age

 of 8 years old.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 71 of 100 PageID: 312




        281.    Additionally, I was recertified with ADHD not so long ago and I received extra

 time on both my LSAT and all law school examinations. I also received a private room for all

 examinations due to extreme difficulty in my ability to focus.

        282.    Laurie Beda, Norma Tawil, and the Yeshiva of Flatbush are all aware of my

 ADHD condition and should be held accountable for knowingly causing me additional stress that

 they knew would be exacerbated by my ADHD condition.

        283.    Because of the actions of the Defendants during March 2021, which was the time

 I was planning on dedicating to signing up for the Bar Examination and concluding my studies, I

 was effectively precluded from doing so by suffering the intense emotional distress I was

 subjected to by these Defendants.

        284.    I will now have a loss of future income as an attorney because of the Defendants

 actions in destroying my reputation and for causing me such emotional distress that I was unable

 to study properly for the Bar exam of July 2021. I now will not be able to an admitted attorney

 until at least the year 2022 and my temporarily license has now expired.

        285.    Because the Defendants brought my divorce controversy to the public attention

 and because Laurie Beda published the contents of the webpage, my wife gathered approx.

 $128,000 in order to, inter alia, continue her lawsuit against me, which includes her attempt to

 eradicate me from our daughter’s life. I am now going to be in divorce Court much longer than

 expected because my wife just got more money to continue her lawsuit against me.

        286.    I have been suffering parental alienation at the hands of Elizabeth Kairey as

 evidenced by a document signed by the Beth Din( see attached Exhibit).
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 72 of 100 PageID: 313




        287.    By the Defendants bringing my divorce controversy to public light and by

 damaging my name publicly they have created the circumstances necessary that my wife needed

 to gather up such a large sum of money to continue her lawsuit against me.

        288.    To give just one example of the emotional distress that I am still subjected to

 because of the Defendants, after not having attended Temple services in over 4 months because

 of my anxiety and trauma, during July 2021, I was invited over by a long-time friend to his home

 for a Sabbath meal and prayers afterwards. When I arrived at the home there was approximately

 25 men sitting at the dining room table. At one end of the table was a man named Isaac Cohen

 who is a member of the Shomrim Patrolmen, a Brooklyn neighborhood watch group that is a

 quasi-type of police enforcement. Shomrim works closely with the NYPD. Mr. Isaac Cohen,

 who has publicly commented on numerous lives of Manopla that I should “pay child support”,

 immediately began hurling threats at me. He stated that if I came near him I would not be able to

 walk out of the home that night. He further started screaming that I am an asshole and piece of

 shit. He repeatedly berated me that I should “pay child support” and that I am not a man. After

 about 25 minutes of non-stop the verbal harassment, one of the other men in the home advised

 Mr. Cohen that he must shut his mouth. At that point, the meal was over, and prayers began. I

 came home dejected and emotionally scarred.

        289.    On another occasion, I took my daughter to the pizza store in Brooklyn, NY about

 2 months ago and in the pizza shop I was being stared at by a random woman. I asked her if I

 could be of assistance, and she said she recognized me from all the Instagram posts and asked me

 how I was able to walk around in the neighborhood after what happened to me. She said if I were

 you I would not be able to walk outside in public. Again, I felt dejected and emotionally scarred.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 73 of 100 PageID: 314




         290.   There cannot be any tolerance for people to band together, especially respected

 educational institutions, to galvanize thousands of people to engage in illegal protests and harass

 and coerce someone to do something he or she is legally entitled to do or not to do.

         291.   Said actions must be punished with severity.

         292.   Currently in our country we have many riots and protests against systemic racism

 and other general wrongs. There is no countenance for people to specifically target certain

 individuals and publicly encourage the masses to riot and harass said individuals to engage or

 refrain in permissible conduct. Such behavior is intolerable in a civilized society and must be

 punished with extreme measures in order to prevent them from happening again.

                            SECOND CAUSE OF ACTION-DEFAMATION

         293.   Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs numbered “1” through “292” herein with the same force and effect as if the same

 were set forth at length herein.

         294.   To establish a prima facie case of defamation, a plaintiff must establish the

 defendant (1) made a defamatory statement (2) concerning the plaintiff, (3) which was false, (4)

 was publicized to a third party, and (5) caused damages to plaintiff.

         295.   A defamatory statement is one that is (1) false and injures another person's

 reputation, or (2) subjects a person to hatred, contempt, or ridicule, or (3) causes others to lose

 good will or confidence in that person.

         296.   All the Defendants deliberately intended to subject me to hatred , contempt, and

 ridicule.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 74 of 100 PageID: 315




        297.    Each and every Defendant intentionally attempted, successfully, to cause others to

 lose confidence in me and to take away any good will I have with others.

        298.    The explicit purpose of the Defendants actions was to publicly humiliate me, find

 ways to have me arrested and have me fired from my job.

        299.    The Defendants all were deeply involved in a campaign to bring my divorce

 controversy to the public eye with the express intention to cause me intense ridicule and public

 humiliation.

        300.    I received numerous messages from random people and people that I knew

 advising me to permanently leave town as my name is now permanently damaged in the

 community and at large.

        301.    All the Defendants are guilty of accusing me of withholding a GET and calling

 that abuse.

        302.    The Defendants accused me of abuse and said statement of fact was intentionally

 stated to cause me to lose goodwill in the community and subject me to hatred and ridicule.

        303.    According to Orthodox Jewish Law I was not withholding a GET. In fact,

 according to one of the exhibits I have submitted, the GET was not to be given until all my

 divorce issues between Elizabeth and I were concluded.

        304.    I am not legally divorced and according to the Beth Din, I am still unobligated

 and in fact, not supposed to give my wife a GET until my divorce is settled. This is why ORA

 was not involved in the Defendants harassment campaign against me.

        305.    I have never been convicted of a crime of abuse to my wife.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 75 of 100 PageID: 316




          306.   Laurie Beda is specifically responsible for publishing the contents of the webpage

 campaign on her Instagram page in which she helped my wife enrich herself by defaming me.

          307.   The contents of the webpage were extremely defamatory and false statements of

 facts.

          308.   All the comments posted on said page were, in context, meant to cause me public

 humiliation, such as comments like, elliot is evil, lets break his legs that bastard etc.….

          309.   I did in fact pay my wife child support and I was never in violation of a child

 support court order.

          310.   I have not appealed every decision of the Supreme Court, as the webpage

 campaign stated about me and said statement accused me of doing so and was meant to cause the

 public to view me as a vexatious litigant, which is a term that caused me to lose good will in the

 public eye and further hurt my reputation.

          311.   By bringing my personal divorce case to the public eye, all the Defendants

 intentionally caused the public to lose good will in me.

          312.   A defamatory statement is one that tends to harm the reputation of the plaintiff or

 to lower plaintiff in the estimation of the community or deter third persons from associating or

 dealing with him or her.

          313.   All over the internet the posts about “GET refusers” state that the public should

 stop associating and dealing with said refusers.

          314.   The Defendants knew that by stating I was withholding a GET they would be

 causing people to stop associating with me.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 76 of 100 PageID: 317




         315.    Hundreds of posts and comments were made about me on Instagram because of

 the protests that occurred outside my home and my father’s office.

         316.    It is important to note that not one Rabbinic Court permitted the Defendants to do

 any of the actions they did.

         317.    I am completely embarrassed and humiliated to go into any social events or

 Synagogues in the community where I live.

         318.    Everywhere I go I am recognized as a GET withholder.

         319.    A plethora amount of news media sites reported on the protests. Heshy Tischler,

 Amber Adler and Adina Miles gained nationwide attention for their involvement in protesting

 me and others.13

         320.    The Guardian and Vogue, both widely popular national news magazines, both

 published news articles on their sites reporting on my protest and others as well and this so called

 Agunah movement. What these media sites aren’t aware of is that the people in charge of these

 campaigns are engaging in criminal acts of harassment and intimidation in order to violate the

 men’s freedom of religion.

         321.    Several Jewish news media sites published the stories of the protests and in fact

 on one website there is a picture of me and my wife with a title that claims my wife was an

 Agunah. My wife is not an Agunah and said term causes me much permanent humiliation and

 causes me to lose good will in the eyes of the public.




 13
   See https://www.theguardian.com/world/2021/jun/04/jewish-orthodox-women-divorce-get-refusal and see
 https://www.vogue.com/article/agunah-get-refusal-social-media-campaign-orthodox-women.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 77 of 100 PageID: 318




        322.      I never requested to be published on any news media sites with a picture of me

 and my wife and the site stating that my wife was an Agunah.

        323.      I simply asked the people involved with doing the GET that a video be posted on

 Instagram advising the mob rioters not to come to my home because I gave my wife a GET.

        324.      Norma Tawil accused me of being a fake attorney. Said statement of fact was

 false and caused me much public humiliation and loss of good will as many people now think I

 was not a lawyer and was not allowed to practice law, when in fact, at the time of said statement

 I was authorized to practice law.

        325.      Nourite Maimon publicly stated a false statement of fact claiming that I am not a

 lawyer. When Nourite Maimon made this statement I was “temporarily authorized to engage in

 the practice of law” by order of the Supreme Court of New York Appellate Division 2nd

 Department.( see attached).

        326.      According to https://en.wikipedia.org/wiki/Lawyer, a lawyer is a person who

 practices law.

        327.      According to the order of the Supreme Court of New York Appellate Division 2nd

 Department I was authorized to engage in the practice of law, albeit temporarily.

        328.      Accordingly, Nourite Maimon is guilty of defamation per se by accusing me of

 falsely stating to people that I was a lawyer in addition to her false statement of fact claiming that

 I was not a lawyer.

        329.      Laurie Beda is guilty of helping my wife enrich herself with approximately

 $128,000 by defaming me in a public forum in writing.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 78 of 100 PageID: 319




            330.   I am suffering damages of additional legal fees and time spent in divorce court

 because of Laurie Beda, which is taking away valuable time I need in order to study for the Bar

 exam and get a job.

            331.   All the Defendants accused me of abuse and not “Freeing” my wife Elizabeth.

 The Defendants accused me of the crimes of false imprisonment and kidnapping.

            332.   Non-Jews are not familiar with the GET laws and Orthodox Judaism.

            333.   A search of Elizabeth Kairey online will show my wife’s picture and the hashtag

 free Elizabeth.

            334.   Most people will not understand that they are referring to a Jewish divorce matter.

 And instead, will reasonably conclude that Elizabeth’s husband, me, has committed the crimes of

 false imprisonment and/or kidnapping.

            335.   I have never been convicted of any crime, let alone any crimes against my wife.

            336.   I also have never been arrested for, allegedly, committing any crimes.

            337.   The undersigned is quite confused why the FBI and US Department of Justice did

 not pursue the claim made by me that the Defendants violated 18 U.S. Code § 241 - Conspiracy

 against rights as from reading the statute it appears to me that the Defendants violated said

 statute.

            338.   If this Court has the power to direct the US Department of Justice to prosecute the

 Defendants for violation of said Federal statute I would ask that it do so if this Honorable Court

 believes it should be investigated.

                        THIRD CAUSE OF ACTION- 42 U.S. CODE § 1985
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 79 of 100 PageID: 320




        339.      Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs numbered “1” through “338” herein with the same force and effect as if the same

 were set forth at length herein.

        340.      The Defendants engaged in acts in furtherance of a conspiracy for the purpose of

 depriving me, either directly or indirectly, equal privileges and immunities under the laws of the

 United States.

        341.      I was deprived of my rights under the United States Constitution of Freedom of

 Religion.

        342.      I was specifically targeted to give my wife a GET, a Jewish divorce document.

        343.      Under no circumstance can the Defendants be allowed to harass me and bring a

 mob of rioters to my home, destroy my property, and not allow me to live in peace in my private

 residence. The Defendants incited illegal riots at my home and threatened to do so daily.

        344.      The Defendants conspired together at the protest on March 11, 2021, by Corporal

 Wiltshire Park.

        345.      The Defendants certainly violated the local noise ordinances in New Jersey and

 forced me to flee my home out of fear of being mobbed. I was also scared to sleep home for the

 next 3 weeks due to the trauma I suffered because of these Defendants.

        346.      The Defendants all classified me as a “get refuser” and a “get denier”. Said

 classification is religiously based and the Defendants have an invidiously discriminatory animus

 towards what they deem are GET refusers. In reality, I am not a GET refuser. But they deemed

 me one.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 80 of 100 PageID: 321




         347.      The Defendants single out orthodox Jewish men who have not given their wife a

 GET and then based upon their own determinations decide who to harass and threaten.

         348.      The Defendants singled me out and targeted me with threats and oppression until

 I gave my wife a GET and I was completely coerced to do so.

         349.      Under no circumstance would I have given my wife a GET if not for the actions

 of the Defendants.

                        FOURTH CAUSE OF ACTION-INVASION OF PRIVACY

         350.      Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs numbered “1” through “349” herein with the same force and effect as if the same

 were set forth at length herein.

         351.      The Defendants publicly disclosed private facts about me and placed me in a false

 light in the public eye.

         352.      The Defendants publicly called attention the private Jewish divorce matter

 between my wife and I with the intent to cause me intense ridicule and public shame.

         353.      Whether or not a Get is given by a husband to a wife is not a public record like a

 divorce action.

         354.      All the Defendants publicly stated that I was not giving my wife a Get and that I

 was a Get refuser.

         355.      Due to the numerous amounts of news media sites online classifying a Get refuser

 as a person who commits, inter alia, abusive behavior, the Defendants placed me in a false light

 in front of the public.
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 81 of 100 PageID: 322




        356.    I am not a Get refuser.

        357.    According to Orthodox Jewish law, I was not obligated to give a GET and

 therefore cannot be classified as one who is GET refuser.

        358.    Even the organization ORA would agree that I was not a GET withholder as they

 define it, since no Bes Din issued a Siruv against me.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Pro Se Elliot M. Hirsch requests that the Court enter an Order,

 adjudge, and decree in favor of Plaintiff for:

        A.      An award of Compensatory and Punitive damages to the Plaintiff in an amount to

 be determined at trial but not less than $50,000,000 with the Court adjudicating the amount to be

 attributed to each Defendant;

        B.      An injunction enjoining the Defendants from speaking about the Plaintiff in any

 public forum including but not limited to all forms of social media;

        C.      A permanent civil restraining order preventing the Defendants from contacting me

 in any form whatsoever, including a no-third party contact provision;

        D.      An award of treble as well as punitive damages due to Defendants’ actions as

 willful, wanton, and malicious in any amount to be determined at trial;

        E.      An award of such other and further relief as the Court may deem just and proper.

 VIII. PLAINTIFF’S CERTIFICATION AND WARNINGS
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 82 of 100 PageID: 323




  By signing below, I certify to the best of my knowledge, information, and belief that: (1) the

 complaint is not being presented for an improper purpose (such as to harass, cause unnecessary

 delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

 or by a nonfrivolous argument to change existing law; (3) the factual contentions have

 evidentiary support or, if specifically so identified, will likely have evidentiary support after a

 reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

 complies with the requirements of Federal Rule of Civil Procedure 11. I agree to notify the

 Clerk's Office in writing of any changes to my mailing address. I understand that my failure to

 keep a current address on file with the Clerk's Office may result in the dismissal of my case.

 Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking

 to proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 Dated: August 20, 2021

 _______________

 Elliot M. Hirsch

 917 750 0418

 Address: 7 Saxony Drive, Oakhurst, NJ 07755,

 County of Monmouth
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 83 of 100 PageID: 324
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 84 of 100 PageID: 325




         EXHIBIT A
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 85 of 100 PageID: 326
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 86 of 100 PageID: 327
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 87 of 100 PageID: 328
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 88 of 100 PageID: 329
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 89 of 100 PageID: 330
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 90 of 100 PageID: 331
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 91 of 100 PageID: 332
 Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 92 of 100 PageID: 333




                     SUPREME COURT OF THE STATE OF NEW YORK
                 APPELLATE DIVISION: SECOND JUDICIAL DEPARTMENT

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO,
REINALDO E. RIVERA,
MARK C. DILLON,
RUTH C. BALKIN, JJ.



In the Matter of the Application of

ELLIOT M. HIRSCH                                    TEMPORARY PRACTICE
                                                    AUTHORIZATION ORDER
for Authorization to Engage in the
Limited Practice of Law



            Upon the application of Elliot M. Hirsch, dated September 22, 2020, and supplemental
submissions dated September 24, 2020 and September 29, 2020, for an order authorizing the applicant to
engage in the limited practice of law under the terms of the Temporary Authorization Program (the
“Program”), it is

             ORDERED that the applicant is temporarily authorized to engage in the practice of law,
subject to the conditions and limitations set forth below:

        1. The applicant shall work in the State of New York under the supervision of attorneys employed
by the applicant’s employer. All supervising attorneys must be attorneys who are, and have been for at
least three years, duly admitted to practice in the State of New York and members in good standing of the
bar of the State of New York.

       2. The applicant may perform, subject to the provisions and limitations of this Order, the
functions of an attorney and counselor-at-law.

        3. A supervising attorney shall be actually present to supplement or correct any written or oral
statement, or any action of the applicant in all (1) examinations before trial and (2) cases in which the
applicant appears before a court, except for routine calendar calls. If a supervising attorney is not available
and present, the matter may not proceed. For routine calendar calls, a supervising attorney shall be
immediately available to appear should the need arise. In all circumstances, the applicant’s appearance
shall be on notice to the jurist before whom the appearance is made.

       4. A supervising attorney must approve the final versions of all legal documents drafted by the
applicant, and the supervising attorney’s name must appear thereon. Whenever a signature is required by
 Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 93 of 100 PageID: 334




Part 130 of the Rules of the Chief Administrator of the Courts (22 NYCRR part 130), the paper shall be
signed by a qualified supervisor.

       5. The applicant may not open or maintain any attorney escrow account and may not be a
signatory on any attorney escrow account.

       6. The applicant may not finally dispose of any matter without the prior approval of a supervising
attorney.

       7. The applicant, in accordance with the limitations and conditions expressed in this order, is
approved to appear before all courts of record in this State, except for the Court of Appeals and the
Appellate Division, where appearances are permitted only with the prior approval of those Courts.

       8. The applicant shall immediately notify this Court and any other appropriate Department of the
Appellate Division if he or she is no longer eligible to participate in the Program.

       And it is further

               ORDERED that this order shall immediately expire if the applicant (1) does not sit for the
Uniform Bar Examination (the “Exam”) by August 2021; (2) fails the Exam or any other bar examination
administered in New York or any other state or territory of the United States, or in the District of
Columbia; (3) fails to submit a completed Application for Admission to the appropriate Department of
the Appellate Division within four weeks of the publication of Exam results or promptly respond to any
request for additional application materials; (4) is not admitted to the bar of the State of New York for
reasons related to character or fitness to practice; or (5) ceases to be employed by the applicant’s current
employer; and it is further

               ORDERED that otherwise, this order shall immediately expire upon the applicant’s
admission to the bar of the State of New York.

SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.

                                                                 ENTER:


                                                                 _____________________________
                                                                  ALAN D. SCHEINKMAN
                                                                  Presiding Justice



Dated: October 8, 2020
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 94 of 100 PageID: 335
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 95 of 100 PageID: 336
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 96 of 100 PageID: 337
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 97 of 100 PageID: 338


 Badatz Btzedek Tishpoit
 239 Foster Avenue
 Brooklyn, NY 11230-2195




 In the matter of Elliot Hirsch, Plaintiff vs Elizabeth Kairey, Defendant

 Being that our Beis Din has sent out Hazmanas to the Defendant of this case and whereas we
 have been involved in convincing the Plaintiff to accept the Beis Din previously arbitrating the
 case, we therefore feel compelled to release our view of this case that is stretching needlessly for
 over a year.
 1) The above Plaintiff, after being denied visitation, was permitted by the Av Beis Din of a
 prominent Beis Din in Brooklyn, New York, to submit to secular court in order to get to visit
 with his daughter.
 2) Finally, after three Hazmanas, warnings and the issuance of a Siruv, the Defendant agreed to
 go to a Beis Din in New Jersey created by a Rabbi that chose two more arbitrators to make a
 panel of three.
 3) Alas, after receiving a ruling from that Beis Din, the Defendant did not comply with such
 ruling regarding visitation and suddenly became extremely ‘afraid’ of the Plaintiff, enough so, to
 apply for an Order of Protection against the Plaintiff entering complaints against him and to try
 to have the Plaintiff arrested.
 4) Thereafter, the Defendant moved in court to vacate the ruling of Beis Din.
 5) It is of our opinion that after such disregard of the Psak Beis Din the Defendant has possibly
 entered into the category of one who after going to court loses their right to return to Beis Din for
 further adjudication (See CH”M 26:1).
 6) The Beis Din that has presided over this case failed to condemn the Defendants actions when
 it was notified of the move to vacate their decision. It is hard to believe that they can judge the
 Plaintiff fairly any longer according to Halacha.
 7) See Ch”M 388:5 Sha”ch 26 that one who goes to court without permission of Beis Din must
 pay the other side’s legal fees. This seems to be the case in the matter at hand. This has also been
 previously confirmed by the abovementioned Av Beis Din.
 8) Nevertheless, the opinion of our Beis Din remains that the Defendant has the right to receive
 her Gett from the Plaintiff once all the issues between them have been settled. This includes
 visitation, child support, legal and physical custody, Ketuba, division of marital assets, legal
 divorce and any other outstanding issues. The faster these issues are settled the faster the parties
 will be able to move on with their lives separate from each other.
 To this letter I affix my signature in the name of the Beis Din on January 6, 2019 corresponding
 to 29 Teves 5779.



 Rabbi Avrohom Kirsch, Dayan in the name of the Beis Din




 Email Address: btzedektishpoit@gmail.com
 Tel: 718-854-1512 Fax: 718-298-3166 Cell: 347-263-9696
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 98 of 100 PageID: 339
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 99 of 100 PageID: 340
Case 3:21-cv-12246-FLW-TJB Document 16 Filed 08/20/21 Page 100 of 100 PageID: 341
